IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 416 EAL 2018
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
ERIC WHITERS,                              :
                                           :
                   Petitioner              :


                                     ORDER



PER CURIAM

     AND NOW, this 6th day of February, 2019, the Petition for Allowance of Appeal is

DENIED.